Citation Nr: 0400807	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis, with 
arthralgia and costochondritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had recognized guerilla service from August 1942 
to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

In conjunction with his February 2003 Substantive Appeal, the 
veteran requested an RO hearing.  He was scheduled for such a 
hearing in May 2003 and appeared for this hearing, but, at 
that time, he opted instead for an informal conference.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claims.

2.  The veteran's claims of entitlement to service connection 
for bilateral hearing loss; arthritis, with arthralgia and 
costochondritis; and malaria were previously denied in a 
March 1998 Board decision.

3.  Evidence submitted since the March 1998 Board decision is 
new but does not bear directly and substantially on the 
question of whether claimed bilateral hearing loss is 
etiologically related to service.

4.  Evidence submitted since the March 1998 Board decision is 
new but does not bear directly and substantially on the 
question of whether claimed arthritis, with arthralgia and 
costochondritis, is etiologically related to service.

5.  Evidence submitted since the March 1998 Board decision is 
new but does not bear directly and substantially on the 
question of whether claimed malaria is etiologically related 
to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5108, 7104, 
7105 (West 2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 
(2000).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
arthritis, with arthralgia and costochondritis.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.159 
(2003); 38 C.F.R. § 3.156 (2000).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
malaria.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.159 (2003); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim and includes an enhanced duty to 
notify the claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, regardless 
of whether the claim is de novo or instead represents an 
attempt to reopen a previously denied claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the veteran seeks to reopen three previously 
denied claims for service connection, and the Board is 
satisfied that VA's duty to notify him of the evidence 
necessary to substantiate his claims has been met.  The RO 
informed him of the need for such evidence in a November 2001 
letter and also provided him with the revised provisions of 
38 C.F.R. § 3.159 in a January 2003 Statement of the Case.  
See 38 U.S.C.A. § 5103.  By these issuances, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

As indicated above, the Board also notes that an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  As the veteran's current 
application was received by the RO in July 2001, this 
revision does not apply in the present case.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)). 

In this case, the veteran's initial claim for service 
connection for rheumatism (arthritis) was denied in an April 
1966 rating decision on the basis that this disorder was not 
shown by the evidence of record.  The veteran was notified of 
this decision in the same month but did not respond within 
the following year.

Subsequently, in a May 1993 rating decision, the RO denied 
the veteran's claims for service connection for bilateral 
hearing loss; arthritis, with arthralgia and costochondritis; 
and malaria.  At the time of this decision, the evidence of 
record contained diagnoses of a bilateral hearing loss 
disability, rheumatic polyarthritis, and a history of 
malaria, but the RO determined that these disorders were not 
of service onset.  

The veteran appealed this rating decision to the Board, but, 
in a March 1998 decision, the Board denied service connection 
for bilateral hearing loss and malaria and determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for service connection for arthritis, 
with arthralgia and costochondritis.  With regard to each 
claim, the Board noted the absence of evidence linking a 
current disorder to service.  Subsequently, the Board, in a 
September 1999 decision, determined that the March 1998 Board 
decision did not contain clear and unmistakable error.

In this case, the March 1998 Board decision, the last 
decision in which the veteran's claims were denied, is final 
under 38 U.S.C.A. § 7104(a), and the question for the Board 
now is whether new and material evidence has been received by 
the RO in support of the veteran's claims since the issuance 
of that decision.

Subsequent to the March 1998 Board decision, the veteran has 
submitted private medical records from multiple treatment 
providers, dated from August 1999 to December 2001.  These 
records contain no findings whatsoever regarding malaria, and 
a June 2001 audiogram revealed normal pure tone thresholds.  
Multiple records, beginning in December 2001, do indicate 
continued treatment for osteoarthritis.  Notably, however, 
none of these records contain any commentary regarding the 
etiology of the veteran's claimed disorders.

Indeed, the only new evidence of record supporting the 
veteran's claims is his own lay opinion, as suggested in such 
lay submissions as his July 2001 claim, his August 2002 
Notice of Disagreement, and his February 2003 Substantive 
Appeal.  The veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value for the purpose of 
reopening previously denied claims for service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the veteran has submitted new evidence in regard to 
his previously denied claims for service connection for 
bilateral hearing loss; arthritis, with arthralgia and 
costochondritis; and malaria.  This evidence, however, does 
not suggest a causal link between these current disorders and 
service.  Accordingly, this evidence does not bear directly 
and substantially upon the specific matter under 
consideration, namely the etiology of the veteran's claimed 
disorders.  Consequently, VA has not received new and 
material evidence to reopen the veteran's claims, and this 
appeal must be denied.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral hearing loss, and 
the appeal is denied as to this issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for arthritis, with arthralgia 
and costochondritis, and the appeal is denied as to this 
issue.

New and material evidence has not been submitted to reopen a 
claim for service connection for malaria, and the appeal is 
denied as to this issue.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



